DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s response filed April 22, 2021 states that the specification was amended to update the priority claim.  The amendment to the specification was not received.
Drawings
The drawings were received on January 6, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because none of the prior art of record discloses or 
suggests a method comprising:  (A) energizing the matching network and transmit coil and exciting resonance between the matching network and transmit coil; (B) allowing the resonance to decay; (C) detecting an envelope of an electrical parameter of the matching network or transmit coil as the resonance decays; (D) determining a quality factor using the envelope; and (E) analyzing the quality factor to determine whether a foreign object is coupled to an electromagnetic field generated by the transmit coil, in combination with the remaining claimed features.
	Claim 11 is allowed because none of the prior art of record discloses or suggests circuitry configured to:  (A) energize the matching network and transmit coil and exciting 
	Claim 12 is allowed because none of the prior art of record discloses or suggests an apparatus comprising:  a drive circuit configured to energize a matching network and transmit coil of the wireless power transmitter, excite resonance between the matching network and transmit coil, and allow the resonance to decay; and a controller configured to control the drive circuit, detect an envelope of an electrical parameter of the matching network or transmit coil as the resonance decays, determine a quality factor using the envelope, and analyze the quality factor to determine whether a foreign object is coupled to an electromagnetic field generated by the transmit coil, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication of Kurs et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.